department of the treasury internal_revenue_service washington d c date number release date uilc cc dom fs proc tl-n-4141-98_wli6 internal_revenue_service national_office service_center advice memorandum for associate district_counsel kentucky-tennessee district cc ser kyt lou attn amwinkler from sara m coe chief procedural branch field service division cc dom fs proc subject appeal rights in processing excise_tax refund claims this responds to your request for significant advice dated date in connection with an inquiry from the cincinnati service_center they have requested information on some general rules applicable to appeals consideration of excise_tax claims for refund as described below there are general rules applicable to excise_taxes but the regulations and the irm do not provide detailed procedures for all aspects related to appeals consideration of these claims facts the cincinnati service_center processes all excise_tax claims for refund filed on form_8849 claim_for_refund of excise_taxes this form covers claims for certain miscellaneous excise_taxes within the jurisdiction of the internal_revenue_service under subtitle d of the internal_revenue_code other than chapters such claims may be allowed disallowed in full disallowed in part or returned without consideration the service_center is studying the current procedures relating to appeals consideration of certain types of excise_tax refund claims that are not allowed after the service_center reviews the general rules applicable to appeals consideration of excise_tax refund claims they may develop proposals for special processing of certain types of excise_tax cases and these proposals will be submitted to the national director of appeals tl-n-4141-98 discussion there is no section of the internal_revenue_code that expressly provides rules requiring appeals consideration of cases the rules for appeals consideration of cases are contained primarily in the statement of procedural rules which informs the public of the procedures to be followed by a government agency and the public in their dealings with each other the statement of procedural rules for the appeals function of the internal_revenue_service i sec_26 c f_r sec_601_106 additionally there are proposed amendments to sec_601_106 published in the federal_register on date fed reg big_number the proposed rules for the most part simply clarify update and reorder the existing rules however sec_601_106 of the proposed_regulations changes the rules concerning the information that a taxpayer provides to initiate an appeal the protest rules also additional guidance on appeals consideration of cases is contained in part sec_1 and of the irm sec_601_106 of the statement of procedural rules sec_601_106 of the regulations provides certain officers of the appeals offices may represent the regional_commissioner in his her exclusive and final authority for the determination of- a federal income profits estate including extensions for payment under sec_6161 gift generation-skipping_transfer or chapter or tax_liability whether before or after the issuance of a statutory_notice_of_deficiency b employment or certain federal excise_tax liability in any case originating in the office of any district_director situated in the region or in any case in which jurisdiction has been transferred to the region sec_601_106 prescribes the information that a taxpayer provides to initiate an appeal the protest rules sec_601_106 provides in part that an oral request is sufficient to obtain appeals consideration in all office interview or correspondence examination cases or a field_examination case if the total amount of proposed additional tax including penalties proposed overassessment or claimed refund is dollar_figure or less for any taxable_period no written protest or brief statement of disputed issues is required see also tl-n-4141-98 sec_601_105 which includes a reference to an appeals_office conference sec_601_106 of the regulations provides that the authority vested in appeals does not extend to the determination of liability for any excise_tax imposed by subtitle e or by subchapter_d of chapter to the extent it relates to subtitle e sec_601_106 of the regulations provides in part that if a claim_for_refund is disallowed in full or in part by appeals and the taxpayer does not sign form_2297 waiver of statutory notification of claim disallowance appeals will issue a statutory notice of claim disallowance sec_601_106 of the regulations provides that an appeals_office is authorized to transfer settlement jurisdiction in a nondocketed_case or in an excise or employment_tax case to another region if the taxpayer resides in and the taxpayer’s books_and_records are located or can be made available in such other region otherwise transfer to another region requires the approval of the director of the appeals_division we note that the statement of procedural rules for the examination of returns and claims for refund credit or abatement are in sec_601_105 sec_601_105 provides in part that when claims for refund_or_credit are examined by the examination_division substantially the same procedure is followed including appeal rights afforded to taxpayers as when taxpayers’ returns are originally examined also sec_601_105 provides in part that the district_director will send to the taxpayer a 30-day_letter if the report of the examiner recommends the denial of a claim_for_refund credit or abatement which has been filed and is found wholly lacking in merit this letter among other things informs the taxpayer of appeal rights available if he or she disagrees with the proposed determination see also sec_601_105 c sec_601_106 1with respect to certain provisions special to particular taxes sec_601_105 provides a cross-reference to sec_601 which was removed as obsolete sec_601 did not relate to appeals tl-n-4141-98 proposed sec_601_106 of the statement of procedural rules sec_601_106 of the proposed_regulations provides appeals is the administrative appeals_office of the internal_revenue_service its purpose is to resolve tax controversies without litigation to the extent possible appeals is to approach these controversies in a fair and impartial manner to both the taxpayer and the government sec_601_106 of the proposed_regulations provides in part each region contains appeals offices with local office facilities within the region an appeals_office has jurisdiction over cases originating in the office of any district_director service_center compliance center director or the assistant_commissioner international situated in the region or in any case in which jurisdiction has been transferred to the region sec_601_106 of the proposed_regulations provides appeals offices have exclusive settlement jurisdiction and final authority within the internal_revenue_service for the determination of the following types of tax_liability and other items- i federal_income_tax estate_tax including extensions for payment under sec_6161 of the internal_revenue_code gift_tax generation-skipping_transfer_tax or miscellaneous excise_taxes under chapter or of subtitle d of the internal_revenue_code all of which are subject_to the deficiency procedures iii employment_tax or certain miscellaneous excise_tax under subtitle d of the internal_revenue_code which are not subject_to the deficiency procedures except as noted in paragraph a i a sic2 of this section x any other disputed tax issues that the internal_revenue_service determines are administratively appealable 2it appears that the reference should be just to paragraph a i tl-n-4141-98 sec_601_106 of the proposed_regulations provides that the authority described in sec_601_106 and a does not include the authority to determine alcohol tobacco and certain other excise_tax liability under subtitle e of the code or under subchapter_d chapter of subtitle f of the code insofar as subchapter_d relates to taxes imposed under subtitle e sec_601_106 of the proposed_regulations provides that the appeals process is initiated at the request of the taxpayer sec_601_106 of the proposed_regulations provides a taxpayer may request an appeal in any case in which a district_director service_center compliance center director or the assistant_commissioner international has issued a letter proposing adjustments commonly referred to as the day letter concerning an item described in paragraph a of this section the taxpayer will be informed of the right to an administrative appeal in this letter sec_601_106 of the proposed_regulations provides the rules concerning the filing and content of a protest and it makes substantive changes to the rules in sec_601_106 of the current regulations the proposed_regulations provide the general_rule that an appeal is initiated by filing a protest and simplified procedures are provided for small cases see generally publication rev your appeal rights and how to prepare a protest if you don’t agree page of publication rev examination of returns appeal rights and claims for refund sec_601_106 of the proposed_regulations provides that if a claim_for_refund is disallowed in full or in part by appeals and the taxpayer does not sign form_2297 waiver of statutory notification of claim disallowance appeals will issue a statutory notice of claim disallowance sec_601_106 of the proposed_regulations provides rules concerning the transfer of nondocketed cases to another appeals_office sec_601_106 of the proposed_regulations provides that an appeals_office may transfer jurisdiction in a nondocketed_case to an office that is closer to the taxpayer’s residence or place of business if the taxpayer’s books_and_records are available there sec_601_106 of the proposed_regulations provides that an appeals_office may transfer jurisdiction in a nondocketed_case to another office to relieve the taxpayer of hardship the request is made to the transferring office which will determine whether hardship exists if hardship exists the transfer will be made if the taxpayer’s books_and_records are available to the receiving office and if both offices agree that the transfer is not an attempt to obtain a more favorable resolution of the disputed issues sec_601_106 of the proposed_regulations provides that from time to time special transfer rules will be published in tl-n-4141-98 the internal_revenue_manual for certain types of cases sec_601_106 of the proposed_regulations provides that transfers within a region for reasons other than those listed above must be approved by both the transferring and receiving regional directors of appeals if the directors cannot agree the proposed transfer may be referred to the national director of appeals for decision part sec_1 and of the irm irm relates to the organization and staffing for the office of the national director of appeals irm describes the mission as follows to solve tax controversies without litigation on a fair and impartial basis to both the government and the taxpayer and in a manner that enhances voluntary compliance and public confidence in the integrity and efficiency of the service this is accomplished by developing and supervising nationwide programs for the administrative system of tax_appeals irm a provides that the cases handled for the service include appeals of the decisions of district directors or service_center directors generally involving income profits estate gift and excise_tax except those imposed on alcohol_tobacco_and_firearms irm provides in part that the regional_director_of_appeals is responsible to the national director of appeals for taxpayer appeals of the decisions of district directors or service_center directors generally involving income profits estate gift excise_tax except on alcohol firearms and tobacco employment_taxes offers-in-compromise refund claims penalty appeals overassessments pension plans exempt_organizations and cases under the jurisdiction of appeals docketed in the united_states tax_court irm relates to appeals consideration of claim and overassessment cases irm provides that taxpayers have the right to request reconsideration of claims disallowed by service centers the notice of claim disallowance issued by the service centers advises them of this procedure irm provides that most service_center reconsideration cases can be handled by correspondence or telephone however a face to face conference will be provided if the taxpayer requests one and it is deemed necessary by the appeals officer irm contains the excise_tax handbook for the examination function irm discusses claims for refund or abatement irm describes examples of situations for which a no consideration letter should be issued by a service_center or district_office irm provides procedures for tl-n-4141-98 examination and disposition of claims on their merits irm provides that the general procedures for examining returns issuing preliminary letters and referring cases to appeals apply in disposing of excise_tax refund claims cc national director of appeals regional_director_of_appeals southeast region
